Citation Nr: 0313070	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  00-06 755	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to restoration of a 100 percent rating foe 
service-connected rheumatic heart disease.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION


The veteran had active service from August 1956 to November 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) which 
implemented a March 1999 proposal to reduce the rating of the 
veteran's service-connected rheumatic heart disease from 100 
to zero percent, effective February 1, 2000.  By February 
2002 decision, the Board affirmed this reduction.

The veteran appealed the rating reduction to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2002, the Board completed a Certified List of the evidence 
upon which it relied.  In January 2003, the veteran died, and 
in February 2003, the Court vacated the Board's February 2002 
decision, and the veteran's appeal was dismissed for lack of 
jurisdiction.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1956 to November 1957.

2.  On January 28, 2003 the Board was notified by the VA RO 
in Boise that the veteran died on January [redacted]
, 2003.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2002).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



		
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



